Citation Nr: 1136454	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-21 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of cold injury to the hands.

4.  Entitlement to service connection for residuals of cold injury to the feet.  

5.  Entitlement to service connection for a right eye disability.

6.  Entitlement to service connection for a left eye disability.

7.  Entitlement to service connection for a right thumb disability.

8.  Entitlement to service connection for a left thumb disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In April 2011, the Veteran testified before the undersigned at a Travel Board hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran stated in his May 2009 substantive appeal that he had been provided hearing aids by VA.  At his personal hearing, he testified that post-service he has received treatment at the Bedford and Jamaica Plain VA facilities.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  These records should be obtained in compliance with VA's duty to assist.  

With regard to the claimed disabilities, the Veteran testified that he worked as a construction mechanic during service and was exposed to loud noises in his line of work.  He contends that this noise exposure resulted in hearing loss and tinnitus.  He also testified that he was stationed in Greenland where there were extremely cold temperatures and he suffered cold injuries to the hands and feet.  He reported that he was hit by a softball in his right eye, sustaining injury.  In addition, he suffered an injury to the left eye when it was hit by a foreign object.  Further, while performing his duties with machinery during service, he broke both thumbs.  

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id.  The record before VA need only (1) contain evidence that the Veteran has persistent or recurrent symptoms of current disability and (2) indicate that those symptoms may be associated with the Veteran's active military service.  Duenas v. Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the evidence of record "indicate" that the claimed disability or symptoms may be associated with service, establishes a low threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410, at 418 (2006).

In view of the foregoing, the Board finds that the Veteran should be afforded a VA examination to determine if his claimed disabilities are related to service.  Additionally, he should be provided a VCAA letter as to his claim for service connection for a left thumb disorder, as the letter sent to him in April 2007 did not address this claim.

Accordingly, this matter is REMANDED for the following actions:

1.  Inform the Veteran about the information and evidence not of record that is necessary to substantiate his claim for service connection for a left thumb disorder; (2) about the information and evidence that VA will seek to provide; and (3) about the information and evidence that he is expected to provide.

2.  Obtain and associate with the claims file copies of the Veteran's complete treatment records from the Bedford and Jamaica Plain VA treatment facilities.  

3.  Thereafter, schedule the Veteran for VA examinations to determine the nature and etiology of any current hearing loss, tinnitus, cold injury residuals of the hands and feet, eye disorders, and thumb disorders.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiners should review the claims folder in conjunction with the examinations.  

With regard to hearing loss, the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, as well as speech recognition scores based on the Maryland CNC tests, should be reported.  Whether or not the Veteran has tinnitus should also be documented.  

The audiological examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current hearing loss and/or tinnitus had its clinical onset during active service or is related to the Veteran's in-service noise exposure.

The eye examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current right and/or left eye disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the eye injuries in June 1962 and June 1963.  The Veteran's right eye was hit with a baseball in June 1962 and his left eye was injured in June 1963.  

The cold injuries examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current residuals of cold injuries of the hands and/or feet are related to the Veteran's in-service cold exposure while stationed in Greenland.  

The orthopedic examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not that any current right and/or left thumb disorders had their clinical onset during active service or are related to any in-service disease, event, or injury, to include any injuries sustained while working as a mechanic and/or the left thumb injury in June 1964.  

The examiners should provide a complete rationale for all opinions expressed and conclusions reached.  

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

5.  Finally, readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

